United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1834
                                   ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of South Dakota.
Frankie Lee Chappell,                  *
                                       *      [UNPUBLISHED]
            Defendant - Appellant.     *
                                  ___________

                             Submitted: November 20, 2003

                                 Filed: December 30, 2003
                                  ___________

Before MURPHY, LAY, and BRIGHT, Circuit Judges.
                           ___________

PER CURIAM.

      Frankie Lee Chappell appeals his jury conviction on four counts of aggravated
sexual abuse of minors. He also appeals the district court's1 imposition of three
sentencing enhancements, resulting in a mandatory life sentence. On appeal,
Chappell challenges the district court's decision to allow the government to present
testimony from two victims regarding uncharged sexual abuse by Chappell that
occurred at approximately the same time as the charged incidents. He also challenges

      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
the district court's computation of his criminal history and increase in his offense
level for use of force, custody or care of the victim, and obstruction of justice.

       The district court acted within its discretion in allowing evidence of uncharged
sexual abuse conduct by Chappell. United States v. Gabe, 237 F.3d 954, 959 (8th
Cir. 2001) (standard of review). Second, the district court did not err in determining
Chappell's criminal history category. United States v. Lopez-Arce, 267 F.3d 775,
778-79 (8th Cir. 2001) (standard of review).

      We conclude that the evidence was sufficient to permit the sentencing judge
to enhance Chappell's offense level relating to his care or custody of the victim,
obstruction of justice, and the use of force. United States v. Kessler, 321 F.3d 699,
702-03 (8th Cir. 2003) (standard of review); see also United States v. Brown, 330
F.3d 1073, 1079 (8th Cir. 2003) (care or custody); United States v. Brooks, 174 F.3d
950, 958-59 (8th Cir. 1999) (obstruction of justice enhancement); United States v.
LaRoche, 83 F.3d 958, 959 (8th Cir. 1996) (district court does not err in finding use
of force in relying on unobjected factual matters contained in the PSR). The
imposition of Chappell's sentence, though harsh, is authorized by the sentencing
guidelines.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-